The Chancellor decided,
that upon an appeal from a de - cree or order of the vice chancellor directing the payment of money, if security had been given by the appellant so as to stay the proceedings of the respondent upon such decree or order pending the appeal, the respondent,upon the affirmance of the decision of the vice chancellor, was entitled to interest upon the decree or order of the court below during the time the proceedings were thus stayed, as damages for the delay and vexation caused by such appeal,